DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 April 2022 has been entered.
Claims 1-15 and 21-25  are pending.
The previous rejections have been updated as necessitated by amendments to the claims.  The updated rejections follow.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8, 9-10, 13 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2007/0083071) in view of Paterson (US 3,322,664), Al-Herz (US 2017/0369397), and Zheming (CN 102372555, hereinafter referring to translation from ip.com).
Regarding claim 1, Choi teaches steam catalytic cracking of naphtha feedstock in the presence of steam and a zsm-5 zeolite cracking catalyst disposed in at least one steam catalytic cracking reactor to produce steam catalytic cracking effluent comprising olefins, wherein the steam catalytic cracking reactor is a fixed bed reactor [0016-0017], [0024-0025], [0028].  Choi teaches feeding of naphtha or kerosene (which are distillates obtained from distillation systems) directly to steam catalytic cracking step [0016-17].  Choi does not require treatment of the naphtha or kerosene distillates prior to steam catalytic cracking step.  
Choi does not explicitly disclose (1) obtaining the naphtha as a distillate from distillation of a hydrocarbon feed into light gas, a plurality of distillate fractions, and a resid (2) the zeolite is a nano-zeolite (3) the nano zeolite is in hydrogen form.
Regarding (1), Paterson teaches that it is well known to recover naphtha from atmospheric distillation processes, which also recover gas, other distillates, and resid (column 2, lines 65-72).
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the well-known distillation steps of Paterson to recover the naphtha feed for the Choi process.
Regarding (2), Al-Herz teaches a similar process for catalytic cracking hydrocarbons to produce olefins [0025].  Al-Herz teaches that the cracking catalyst may be fixed at the bottom of the reactor, and while not shown, steam may be injected into the catalytic cracking reactor [0026].  Al-Herz teaches using nano-ZSM5 zeolite to reduce coke formation in the reactor, since the crystal surface of previous zeolites are susceptible to coke formation [0005-0006].
Therefore, it would have been obvious to the person having ordinary skill in the art to use the Al-Herz nano-ZSM zeolite as the zeolite in the Choi process, for the benefit of reducing coke formation.
Regarding (3), Al-Herz does not specify whether the ZSM-5 is in hydrogen form or not.  However, Choi teaches ZSM-5 throughout the description [0025], and selects HZSM-5 to test in their examples [0053].  In this regard, Examiner notes that the person having ordinary skill in the art may readily envisage HZSM-5 as a ZSM-5.  Further, Zheming teaches a similar process for catalytic cracking of naphtha with water to form light olefins, using nano HZSM-5 (see page 3).
Therefore, it would have been obvious to the person having ordinary skill in the art to have used the nano HZSM-5 of Zheming, in order to obtain the desired light olein yield.  Examiner additionally notes that Applicant’s instant spec does not appear to provide any evidence of new or unexpected results with respect to the use of hydrogen form ZSM-5 over non hydrogen form ZSM-5.  The examples in the instant specification disclose nano ZSM-5, but do not specify hydrogen form.
Regarding claim 2, Paterson teaches the crude oil feed to the distillation steps having an API gravity of 15-30 (column 3, lines 10-15), which overlaps with the claimed range.  Choi teaches olefin products comprise ethylene and propylene [0042].  
Regarding claims 4-5, Al-Herz teaches gas condensate as a suitable feed to catalytic cracking process in the presence of steam to produce olefins [0026].
Therefore, it would have been obvious to the person having ordinary skill in the art to have combined the gas condensate of Al-Herz with the naphtha/kerosene feed of Choi, since both are known for the same purpose of catalytic cracking with steam to produce olefins.  
See MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Examiner further notes that it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amounts of each feedstock, depending on availability and economic factors.   See MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6 and 9-10, Paterson teaches atmospheric distillation to produce light and heavy naphthas, kerosene, light gas oil, and bottoms (column 2, lines 65-72).  Patterson sends atmospheric bottoms to vacuum distillation to produce vacuum gas oils, and vacuum resid bottoms (column 3, lines 1-5).
Regarding claims 8 and 13, Choi teaches that it is conventional to send naphtha to non-catalytic steam cracking steps to produce olefins [0004].
The person having ordinary skill in the art may be motivated to run a conventional unit in parallel with the steam catalytic cracking also disclosed by Choi, for the benefit of comparing performance and determining the benefits of the catalytic steam cracking process.  Examiner notes that such a comparison is provided by Choi in the Examples [0047-0063].
Regarding claims 21-22 and 24, the previous combination teaches the same catalysts applied to the same feeds to obtain the same light olefin products, as applied to the claims above.  
Therefore, it is expected that the previous combination catalysts and feeds would have the same properties as claimed.  
Regarding claim 23, Al-Herz teaches 10-50 wt% nano ZSM-5 [0033] in combination with alumina [0038].  Al-Herz teaches that various amounts of alumina may be used, and that alumina may acta as a binder [0036].
Therefore, it would have been obvious to the person having ordinary skill in the art to have appropriately selected the amount of alumina and nano ZSM5, in order to obtain the desired catalytic activity, binding, and light olefin products.  It is not seen where such a selection would result in any new or unexpected results.
Claims 3, 7, 11-12, 14-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2007/0083071) in view of Paterson (US 3,322,664), Al-Herz (US 2017/0369397) and Zheming (CN 102372555, hereinafter referring to translation from ip.com) as applied to claims 1, 4, and 10 above, and further in view of Pereira Almao (US 2013/0015100).
Regarding claims 3 and 12, the previous combination teaches the limitations of claims 1 and 10, as discussed above.
The previous combination does not explicitly disclose deasphalting the resid or steam catalytic cracking of deasphalted oil.
However, Pereira Almao teaches a similar process for steam catalytic cracking to produce upgraded products using nano-catalysts [0001].
Pereira Amao teaches deasphalting resid and subjecting deasphalted oil to the steam catalytic cracking reactor [0038-0050].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the Pereira Almao deasphalting steps to provide additional feed to the steam catalytic cracking process, in order to obtain more upgraded products.
Regarding claims 7, 11, 14-15, and 25, the previous combination teaches the limitations of claims 1, 4, and 10 as discussed above.
The previous combination does not explicitly disclose separate steam catalytic cracking reactors to treat separate feeds.
Examiner notes that Choi teaches kerosene and naphtha feeds [0016], Al-Herz teaches gas condensate feed [0026], and Pereira Almao teaches gas oil feedstocks [0025].
Further, Pereira Almao teaches distillation of crude oil feedstock followed by parallel catalytic steam cracking reactors (see figure).
Therefore, it would have been obvious to the person having ordinary skill in the art to have implemented parallel catalytic steam cracking reactors of Pereira Almao, in order to treat each feed disclosed, as well as to provide better process control, since each feed may require different processing conditions.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,066,606 (application 16681517) in view of Choi (US 2007/0083071). ‘606 teaches steam catalytic cracking of hydrocarbon distillates using a nano zeolite catalyst.  ‘517 does not specify use of a fixed bed.
However, Choi teaches a similar process for steam catalytic cracking similar distillate fractions [0017].  Choi teaches using a fixed bed reactor to perform the steam catalytic cracking [0028].
Therefore, it would have been obvious to the person having ordinary skill in the art to have performed the process of ‘606 in the fixed bed disclosed by Choi, since Choi teaches such is a suitable reaction vessel for steam catalytic cracking to produce olefins.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN104399518 – Zhu teaches using nano HZSM5 catalysts for catalytic cracking (see page 3, technical scheme).
US 2018/0355259 – Al-Yassir teaches HZSM-5 catalyst for fixed bed steam cracking to produce light olefins [0019], [0026], [0027].
US 2017/0326534 -Ali teaches HZSM-5 catalysts for hydrocarbon cracking [0053].
US 2008/0314799 – Li teaches ZSM-5 nano catalysts for catalytic cracking with steam [0012].
US 2009/0105066 – Kang teaches steam cracking with a zeolite catalyst in a fixed bed reactor [0022], [0069].  Kang does not disclose nana-zeolite.
US 2018/0333708 – Ding teaches nano zeolites used for hydrocracking steps prior to steam cracking.
US 3,489,675 – Scott teaches catalytic cracking with steam.  Scott does not disclose nano-zeolite. 
US 11,066,605 (application 16681513) – teaches a similar process for cracking with nano zeolite catalyst, but excludes steam addition, which is required by the instant claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE STEIN whose telephone number is (571)270-1680. The examiner can normally be reached Monday-Friday 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE STEIN/Primary Examiner, Art Unit 1771